DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
 Election/Restrictions
Applicant’s election without traverse of Group I and binary catalyst species of metallocene complex (I) of phenyl-(3-buten-1-yl)methylene(cyclopentadienyl)(2,7-di-tert-butylfluoren-9-yl) hafnium dimethyl  and metallocene complex (I’) of phenyl-(3-buten-1-yl)methylene- (cyclopentadienyl)(2,7-di-terf-butylfluoren-9-yl) zirconium dimethyl, Claims 1-12, in the reply filed on July 9, 2021 is still in force.  Due to cancellation of claim 2, currently, claims 1 and 3-12 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 5,498,581) in view of Jensen (US 2005/0288461) and Martin et al. (US 7,312,283).
Welch teaches a catalyst composition comprising a metallocene catalyst complex and an aluminoxane cocatalyst for olefin polymerization (col. 2 and col. 3).
In col. 2:

    PNG
    media_image1.png
    477
    466
    media_image1.png
    Greyscale

In col. 4:

    PNG
    media_image2.png
    124
    469
    media_image2.png
    Greyscale


		While Welch’s metallocene complex of Example II is substantially similar to those of the instant claims,  Welch does not expressly disclose the specific metallocene complexes of formula (I) and (I’) of the instant claims.  
		However, metallocene complexes of formula (I) and (I’) are known and conventionally used for providing ethylene polymers with low levels of long chain branching, and such are disclosed in Jensen:
			
    PNG
    media_image3.png
    489
    402
    media_image3.png
    Greyscale

1 is phenyl and R3 is t-butyl, Jensen’s metallocene complexes meet the metallocene complex limitation of the instant claims.
		Similarly, the metallocene complexes disclosed in Martin also meet the metallocene complex limitation of the instant claims, see col. 12:
			
    PNG
    media_image4.png
    428
    334
    media_image4.png
    Greyscale

Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Jenson or Martin’s metallocene complexes to Welch’s teaching to provide various metallocene catalyst composition for preparation of ethylene polymers with low levels of long chain branching since such is conventional done in the art in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763